McGrath, C. J.
(dissenting). The court below seems to have considered this case as ruled by Bleil v. Railway Co., 98 Mich. 228. In that case the horse was at large. In the class of cases cited in Langworthy v. Township of Green, 95 Mich. 93, which hold that a horse is not considered as beyond control that merely shies and starts, it was nevertheless, in each case, the shying of the *514horse that brought the vehicle into contact with the defect or obstruction. But those cases are put upon the ground that highways are constructed with reference to just such probable occurrences; that travelers thereon are entitled to an opportunity to recover control of horses that may be startled suddenly; and the defect or obstruction which adds to the danger, and does not permit of an opportunity to regain control, is regarded as the proximate cause. It seems to me that the reason for the rule exists in any case where there was a probability of regaining control had it not been for the obstruction, and that is a question for the jury. In the present case, an ordinarily gentle horse, which plaintiff had frequently driven, was startled by the bite of a fly, and when the buggy collided with the obstruction plaintiff had the reins still in hand.
I think the judgment should be reversed, and a new trial awarded.